Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed in view of amendment and remarks filed on 06/27/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Daniel Bucca on 07/25/2022.

The application has been amended as follows:   Withdrawn process claims 10-13 are cancelled.

	Instant claim 2 is amended as follows:

Claim 2. (Currently amended) The non-oriented electrical steel sheet of claim 1, wherein
the inner oxidation layer is formed in a range of 1.2-2.5 µm. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Shimazu (JP 2001172752A).
Shimazu discloses a nonoriented electric silicon steel sheet with overlapping compositions as illustrated in Table 1 (Page 4 of previous office action on 03/25/2022).
However, Shimazu discloses <=0.5 micron thickness of internal oxidized layer (Abstract third line from the bottom).  Shimazu further teaches away instant claim 1 amended inner oxidation layer of 1-3 micron by discloses if the thickness exceeds 0.5 micron, the deterioration of high frequency iron loss is large. (English translation Page 4 8th line from the bottom)
No prior art can be found to disclose instant claimed nonoriented electric silicon steel sheet with claimed composition ranges as well as Equation 1 and inner oxidation layer thickness.
Hence, instant claims 1-9 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733